Per Curiam.
Our examination of this case has led us to the conclusion that it was rightly decided in the court below.
We do not, however, wish to be understood that had we differed from the Supreme Court and reached the conclusion that the board of public utility commissioners had not exercised a sound but an arbitrary and unreasonable discretion in disapproving of the merger of these corporations, that our decision would be different. .The question, whether or not the Supreme Court has the power to review and reverse the determination of such board in the matter of approving' or disapproving the merger of corporations under chapter 19 of the laws of 1913, not having been raised or argued, is not decided.
The judgment of the court below will be affirmed, for the reasons stated in its per curiam, except as to the observation to the effect that the action of the board in these matters must be reasonable and not arbitrary. Upon that question we express no opinion.
For affirmance — The Chancellor, Chief Justice, Garrison, Trenchard, Parker, Bergen, Minturn, Kaijsch, Black, Bogert, Yredbnburgti, Heppenheimer, Williams, JJ. 13.
For reversal — None.